Citation Nr: 1507546	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-46 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to non service-connected pension.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.  

In May 2014, the Veteran testified during a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims folder. 

In a separate decision by the Board dated in January 2014, the issues of entitlement to service connection for a back disability and entitlement to service connection for a bilateral leg disability were remanded for additional development.  The remand directives have not yet been completed and the issues were not prepared or certified for appellate review.  Thus, the issues are not currently before the Board.  


FINDING OF FACT

The Veteran did not have active service during a period of war.


CONCLUSION OF LAW

The criteria for entitlement to non service-connected pension are not met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.314 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  VA also has a duty to assist the veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the relevant facts are not disputed.  Therefore, no further notice or development of evidence is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Legal Criteria and Analysis

The Veteran seeks non service-connected pension benefits.  During his hearing before the undersigned, the Veteran testified that his period of active service included participation in a conflict referred to as "1980 Operation Eagle Claw" and the El Salvador Conflict.  See hearing transcript, pg. 4.  The Veteran's representative stated that it was the Veteran's contention that his period of active service from January 1980 to April 1981 should be considered as having occurred during a period of war for the purposes of establishing non service-connected pension.   

A veteran is entitled to non service-connected pension if he or she is permanently and totally disabled from a non service-connected disability which is not the result of willful misconduct, provided that he or she has the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  In order to establish basic eligibility for non service-connected pension, it must be shown that the veteran served in the active military, naval or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a).

In this case, the Veteran's period of active service from January 1980 to April 1981 does not fall within a period of war.  The Veteran's DD 214, Certificate of Release of Discharge from Active Service, indicates that the Veteran had active service from January 1980 to April 1981.  He did not have a Reserve Obligation Termination date.  Review of the record does not reflect any other periods of active service and the Veteran does not contend that he had another period of active service.  The period of war for the Vietnam Era ended on May 7, 1975.  38 C.F.R. § 3.2(f).  The period of war for the Persian Gulf War began on August 2, 1990.  38 C.F.R. § 3.2(i).  His period of active service fell between these dates.  Accordingly, the Veteran does not meet the requisite service requirements for non service-connected pension and further inquiry into the elements required to establish non service-connected pension is not necessary.  38 C.F.R. § 3.3.

The Board appreciates that the Veteran believes that his period of service should be considered a period of war based upon the conflicts cited.  However, the periods of war are defined by regulation and are not subject to fact finding in an individual case.  The Veteran is free to lobby for a change in the law, but until the definition of "period of war" is changed, he is simply not eligible for the pension he seeks.

Based on the foregoing, the Board must deny the Veteran's claim.  In this respect, the law is dispositive and the claim must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board sympathizes with the Veteran's circumstances, but is obligated to decide cases based on the law and the evidence before it.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is bound by the law and is without authority to grant benefits on an equitable basis).


ORDER

Entitlement to non service-connected pension is denied.  



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


